              Case 5:18-cv-05711-BLF Document 95 Filed 07/08/19 Page 1 of 4




 1   Arnold E. Brown (SBN 167679)
     Email: abrown@schwabe.com
 2   Stephen G. Sullivan (SBN 164495)
 3   Email: ssullivan@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
 4   455 N. Whisman Rd., Ste. 200
     Mountain View, CA 94043
 5   Telephone: 650.396.1401
 6   Facsimile: 650.396.1415

 7   Brenna K. Legaard (Admitted Pro Hac Vice)
     Email: blegaard@schwabe.com
 8   SCHWABE, WILLIAMSON & WYATT, P.C.
 9   1211 SW Fifth Avenue, Ste. 1900
     Portland, OR 97204
10   Telephone: 503.222.9981
     Facsimile: 503.796.2900
11
12   Of Attorneys for Defendant
     Anti-Malware Testing Standards Organization, Inc.
13
14
15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
18
     NSS LABS, INC.,                                CASE NO. 5:18-cv-05711-BLF
19
                          Plaintiff,                DEFENDANT ANTI-MALWARE
20                                                  TESTING STANDARDS
21                 v.                               ORGANIZATION, INC.’S RESPONSE TO
                                                    THE JUSTICE DEPARTMENT’S
22   CROWDSTRIKE, INC.; SYMANTEC                    STATEMENT OF INTEREST
     CORPORATION; ESET, LLC; ANTI-
23   MALWARE TESTING STANDARDS
24   ORGANIZATION, INC; AND DOES 1-50,
     INCLUSIVE,
25
                          Defendants.
26
27
28
               Case 5:18-cv-05711-BLF Document 95 Filed 07/08/19 Page 2 of 4




 1          The primary reason AMTSO should be dismissed has nothing to do with the
 2   SDOAA. NSS fails to allege that AMTSO participated in the purported boycott. All AMTSO is
 3   alleged to have done is to adopt a voluntary standard and foster debate about its merits, which is
 4   not illegal at all, let alone per se illegal. See FTC v. Superior Court Trial Lawyers Ass’n, 493
 5   U.S. 411, 425-26 (1990) (“[I]t is, of course, clear that the association’s efforts to publicize the
 6   boycott, to explain the merits of its cause… were activities that were fully protected by the First
 7   Amendment” even where the boycott itself violated antitrust laws.); Dkt. 86 at 23 (“If the
 8   antitrust laws are going to chill debate, which they don’t, we would really be in the wrong
 9   place.”). This basis for dismissal is entirely independent from the SDOAA.
10          The Division’s argument contradicts Supreme Court and Ninth Circuit precedent
11   regarding when a statutory provision should be construed as an affirmative defense. The
12   Division urges the Court to find that the SDOAA establishes an affirmative defense in order to
13   shift the burden of proof to AMTSO. But the Supreme Court and the Ninth Circuit have defined
14   the circumstances in which such a burden shift is appropriate, and the Division neither
15   acknowledges nor follows that precedent.
16          NSS bears the burden of proof unless Congress intend to shift it to AMTSO. “It is one of
17   the most basic propositions of the law . . . that the plaintiff bears the burden of proving his case.”
18   Tourgeman v. Nelson & Kennar, 900 F.3d 1105, 1109 (9th Cir. 2018) (internal quotations and
19   cite omitted). “[C]ertain elements of a plaintiff’s claim may be shifted to defendants, when such
20   elements can fairly be characterized as affirmative defenses or exemptions.” Schaffer v. Weast,
21   546 U.S. 49, 57-58 (2005) Id. (cite omitted). But “[a]bsent some reason to believe that Congress
22   intended otherwise,” the Court should “conclude that the burden of persuasion lies where it
23   usually falls, upon the party seeking relief,” which is NSS. Id. (cite omitted).
24          Nothing in the SDOAA suggests that Congress intended to shift the burden of proof. See
25
     15 U.S.C. §4302; Tourgeman, 900 F.3d at 1110 (“If Congress had intended to depart from the
26
     default rule and make net worth an affirmative defense or exemption, it could have limited
27
     liability to $500,000 unless the [pertinent language applied].”) (citing Evankavitch v. Green Tree
28
     Servicing, LLC, 793 F.3d 355, 362 (3d Cir. 2015) (holding that “unless” is “telltale language…
                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 1 -    DEFENDANT AMTSO’S RESPONSE TO                                             P.C.
                                                                                       Attorneys at Law
                   JUSTICE DEPT.’S STATEMENT OF INTEREST –                       1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503.222.9981
                   5:18-cv-05711-BLF                                                  Fax: 503.796.2900
                 Case 5:18-cv-05711-BLF Document 95 Filed 07/08/19 Page 3 of 4




 1   indicative of an affirmative defense.”)). Nothing in the legislative history addresses the burden
 2   of proof at all, let alone supports the Division’s position. The Division’s argument must be
 3   rejected because the Division fails to follow controlling case law or support its position with any
 4   evidence that Congress intended the SDOAA to be an affirmative defense.
 5             The Division asks the Court to eviscerate the SDOAA. As the Division itself
 6   contends, a “balance of interest” requires “meaningful involvement.” Dkt. 91 at 4-5. The
 7   Division cannot and does not contend that testers were not meaningfully involved in developing
 8   the Standard. In addition to the tester participation detailed at Dkt. 66, pp 6-8, which the
 9   Division ignores, the Court should note that contrary to NSS’s representation to the Court, Dkt.
10   86 at p. 41, an NSS representative was on the AMTSO Board from December of 2016 through
11   June of 2017. Instead of crediting the involvement of testers including NSS in the development
12   of the Standard, the Division advocates a numerical test that is not found in the statute or the
13   OMB Circular, and that would eviscerate the SDOAA. No SDO can be defined by “openness,”
14   as the OMB Circular requires, and also ensure that no “interest” is numerically outnumbered by
15   any other “interest,” because the Division would impose a need to limit membership in order to
16   achieve “balance.” Moreover, any plaintiff could define “interest” in any way that suits his
17   case—the Division uncritically adopts NSS’s definition of “testers” as an outnumbered “interest”
18   even though half of testers voted for the Standard. See Dkt. 51 at 12. The losing side of any vote
19   is by definition an “interest” that was outnumbered.
20             Congress’s purpose in adopting the SDOAA was to encourage activity by SDOs by
21   providing “relief from the threat of liability under the antitrust laws.” Dkt. 51 at p. 16 (quoting
22   149 Cong Rec H 5104 (June 10, 2003)). The Division asks this Court to construe the SDOAA in
23   such a way that it provides no such relief, which is demonstrably at odds with Congressional
24   intent.
25
26
27
28
                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 2 -     DEFENDANT AMTSO’S RESPONSE TO                                            P.C.
                                                                                       Attorneys at Law
                    JUSTICE DEPT.’S STATEMENT OF INTEREST –                      1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503.222.9981
                    5:18-cv-05711-BLF                                                 Fax: 503.796.2900
               Case 5:18-cv-05711-BLF Document 95 Filed 07/08/19 Page 4 of 4




 1   Dated this 8th day of July, 2019.   Respectfully submitted,
 2                                       SCHWABE, WILLIAMSON & WYATT, P.C.
 3
 4
 5                                        By: /s/ Brenna K. Legaard
                                             Brenna K. Legaard (Admitted Pro Hac Vice)
 6                                           Email: blegaard@schwabe.com
                                             SCHWABE, WILLIAMSON & WYATT, P.C.
 7                                           1211 SW Fifth Avenue, Ste. 1900
                                             Portland, OR 97204
 8                                           Telephone: 503.222.9981
 9                                           Arnold E. Brown (SBN 167679)
                                             Email: abrown@schwabe.com
10                                           Stephen G. Sullivan (SBN 164495)
                                             Email: ssullivan@schwabe.com
11                                           SCHWABE, WILLIAMSON & WYATT, P.C.
12                                           455 N. Whisman Rd., Ste. 200
                                             Mountain View, CA 94043
13                                           Telephone: 650.396.1401

14                                       Of Attorneys for Defendant
                                         Anti-Malware Testing Standards Organization, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   SCHWABE, WILLIAMSON & WYATT,
       Page 3 -   DEFENDANT AMTSO’S RESPONSE TO                                   P.C.
                                                                            Attorneys at Law
                  JUSTICE DEPT.’S STATEMENT OF INTEREST –             1211 SW 5th Ave., Suite 1900
                                                                          Portland, OR 97204
                                                                        Telephone: 503.222.9981
                  5:18-cv-05711-BLF                                        Fax: 503.796.2900
